DETAILED ACTION
Claims 1-10 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 8/24/2020 and 4/11/2021.  This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference numerals not mentioned in the description: 751 in Fig. 7; 1025 and 1055 in Fig. 10; and 55, 56, and 57 in Fig. 14. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2009/0006156 to Hunt et al. (hereafter referred to as Hunt).
As per claim 1, Hunt teaches
A system for data set validation, bias characterization, and valuation, comprising: a computing device comprising a memory, a processor, and a non-volatile data storage device; a data set and model certification manager comprising a first plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the first plurality of programming instructions, when operating on the processor, cause the computing device to (Paragraph Number [1802] teaches the hardware may include a general-purpose computer and/or dedicated computing device. The processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device, along with internal and/or external memory. It will further be appreciated that one or more of the processes may be realized as computer executable code created using a structured programming language such as C, an object oriented programming language such as C++, or any other high-level or low-level programming language (including assembly languages, hardware description languages, and database programming languages and technologies) that may be stored, compiled or interpreted to run on one of the above devices, as well as heterogeneous combinations of processors, processor architectures, or combinations of different hardware and software).
retrieve a first data set from the non-volatile data storage device (Paragraph Number [0145] teaches the analytic server may include a module that may function as a persistent object manager 140 used to manage a repository in which schema, security information, models and their attached worksheets may be stored. The analytic server may include a module that is a calculation engine 142 that is able to perform query generation and computations. It may retrieve data in response to a query from the appropriate database, perform the necessary calculations in memory, and provide the query results (including providing query results to an analytic workbench 144)).
pass the first data set through a series of filters to reduce the first data set to its core information content (Paragraph Number [0319] teaches the content and solution platform 188 may enable an expanded set of standard attributes, across categories, for interactive data filtering, and selection. Attributes may also be used to generate flexible hierarchies. The content and solution platform 188 may also enable support for adding client specific and custom attributes to support specific analysis type or for specific projects with significantly reduced time delay and complexity to incorporate such new attribute data into the analytic platform. The content and solution platform 188 also enables multiple ways to use attribute information for data ad-hoc reporting and analysis, such as dynamic multi-column filter and sort, attributes as measures, use attributes to generate product hierarchies, attributes as dimensions for cross-tab reporting, and the like. Thus, the content and solution platform 188 may overcome the problems faced by traditional systems being limited in the number and flexibility of adding new attributes and the use of such attributes for effective analysis).
analyze the core information content to determine an information gain for the first data set based on an entropy of the core information content (Paragraph Number [0250] teaches a set of activities that are needed, preferred, or optional to concretely compute projection factors, such as may be computed by the projection facility 178 in combination with any and all of the elements of the analytic platform 100. Key elements of this process may be completely, partially, or not automated and may employ or be associated with: optimizing the core information matrix, computing an information score, geography-projection association, and a projection computation. In embodiments any and all elements of the analytic platform 100 may be employed to implement the depicted figure. Processing flow may begin at logical block 6 where the results of similarity processing, column optimization, and row optimization are brought together in a calculation that optimizes the core information matrix. Processing flow continues to logical block 7, where an information score computation is conducted to produce a set of statistics about the quality of the core information matrix. The statistics may be stored for off-line review. Processing flow then proceeds to logical block 8, where quality characteristic requirements of the to-be-projected geographies are converted, translated, or otherwise applied to determine the projection types that may be used to produce the projections. Processing flow then continues to logical block 9, where projection factors are computed from the core information matrix 600 in accordance with the determined projections (See also Paragraph Numbers [0331] and [1247])).
certify the data set if the information gain exceeds a threshold  (Paragraph Number [0438] teaches the analytic server 134 may automatically verify the integrity of the data. In embodiments, the analytic server 134 may support at least hundreds of concurrent dimensions. The analytic server 134 may manage rules in complex models so as to capture any and all of the interdependencies of rules pertaining to a problem. The analytic server 134 may prioritize a large set of complex business rules, database rules, and mathematical rules. Metrics may comprise a target value, an upper bound, a lower bound, a tolerance, and so on. Paragraph Number [0150] teaches the similarity facility 180 may receive an input data hierarchy within the MDMH 150 and analyze the characteristics of the hierarchy and select a set of attributes that are salient to a particular analytic interest (e.g., product selection by a type of consumer, product sales by a type of venue, and so forth). The similarity facility 180 may select primary attributes, match attributes, associate attributes, block attributes and prioritize the attributes. The similarity facility 180 may associate each attribute with a weight and define a set of probabilistic weights. The probabilistic weights may be the probability of a match or a non-match, or thresholds of a match or non-match that is associated with an analytic purpose (e.g., product purchase)).
create a certified model by training a machine learning algorithm with the certified data set (Paragraph Number [0287] teaches providing input to the platform 100 (such as data, metadata, dimension information, models, projections, or the like), taking output from the platform 100 (such as data, metadata, projection information, information about similarities, analytic output, output from calculations, or the like), modifying the platform 100 (including in a feedback or iterative loop), being modified by the platform 100 (again optionally in a feedback or iterative loop), or the like. Paragraph Number [0437] teaches the analytic server 134 may receive, processes, and/or produce data in accordance with a program that is expressed functionally, a program that is expressed procedurally, a rule-based program, a state-based program, a heuristic, a machine-learning algorithm, and so on. In any case, the analytic server may receive, process, and/or produce data by or in association with a processing of business rules, database rules, mathematical rules, any and all combinations of the foregoing, and any other rules).
use the certified model to generate a baseline output using the first data set as input; and store the certified data set, the certified model, and the baseline output in the non-volatile data storage device (Paragraph Number [0150] teaches a similarity facility 180 may be associated with the MDMH 150. The similarity facility 180 may receive an input data hierarchy within the MDMH 150 and analyze the characteristics of the hierarchy and select a set of attributes that are salient to a particular analytic interest (e.g., product selection by a type of consumer, product sales by a type of venue, and so forth). The similarity facility 180 may select primary attributes, match attributes, associate attributes, block attributes and prioritize the attributes. The similarity facility 180 may associate each attribute with a weight and define a set of probabilistic weights. The probabilistic weights may be the probability of a match or a non-match, or thresholds of a match or non-match that is associated with an analytic purpose (e.g., product purchase). The probabilistic weights may then be used in an algorithm that is run within a probabilistic matching engine (e.g., IBM QualityStage). The output of the matching engine may provide information on, for example, other products which are appropriate to include in a data hierarchy, the untapped market (i.e. other venues) in which a product is probabilistically more likely to sell well, and so forth. In embodiments, the similarity facility 180 may be used to generate projections of what types of products, people, customers, retailers, stores, store departments, etc. are similar in nature and therefore they may be appropriate to combine in a projection or an assessment. (See also Paragraph Numbers [0262] and [0287])).
a bias characterization auditor comprising a second plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the second plurality of programming instructions, when operating on the processor, cause the computing device to (Paragraph Number [1802] teaches the hardware may include a general-purpose computer and/or dedicated computing device. The processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device, along with internal and/or external memory. It will further be appreciated that one or more of the processes may be realized as computer executable code created using a structured programming language such as C, an object oriented programming language such as C++, or any other high-level or low-level programming language (including assembly languages, hardware description languages, and database programming languages and technologies) that may be stored, compiled or interpreted to run on one of the above devices, as well as heterogeneous combinations of processors, processor architectures, or combinations of different hardware and software).
receive a second data set (Paragraph Number [1292] teaches any biases in the initial estimates may also be used to enhance the estimates for other households for which loyalty data are not available via complementary fusion. This iterative approach may be used with other data sources (e.g. credit card purchases, independent channel/retailer/category estimates, and the like) at whatever level of aggregation is appropriate. In this way, the estimates may be continuously improved, such as through a series of successive approximations. (See also Paragraph Numbers [1291] and [1525])).
retrieve the certified model and the baseline output from the non-volatile data storage device (Paragraph Number [0287] teaches applications 184, solutions 188, reporting facilities 190, analytic facilities 192 and services 194 may interact with the platform 100 in a variety of ways, such as providing input to the platform 100 (such as data, metadata, dimension information, models, projections, or the like), taking output from the platform 100 (such as data, metadata, projection information, information about similarities, analytic output, output from calculations, or the like), modifying the platform 100 (including in a feedback or iterative loop), being modified by the platform 100 (again optionally in a feedback or iterative loop), or the like. (See also Paragraph Numbers [1291]-[1292])).
use the second data set as an input to the certified model to generate a set output (Paragraph Number [0287] teaches applications 184, solutions 188, reporting facilities 190, analytic facilities 192 and services 194 may interact with the platform 100 in a variety of ways, such as providing input to the platform 100 (such as data, metadata, dimension information, models, projections, or the like), taking output from the platform 100 (such as data, metadata, projection information, information about similarities, analytic output, output from calculations, or the like), modifying the platform 100 (including in a feedback or iterative loop), being modified by the platform 100 (again optionally in a feedback or iterative loop), or the like. Paragraph Number [1292] teaches this iterative approach may be used with other data sources (e.g. credit card purchases, independent channel/retailer/category estimates, and the like) at whatever level of aggregation is appropriate. In this way, the estimates may be continuously improved, such as through a series of successive approximations. (See also Paragraph Numbers [1291] and [1525])).
perform a bias characterization analysis by comparing the baseline output to the set output; generate a bias characterization score from the bias characterization analysis (Paragraph Number [1525] teaches a competitive fusion step POS data are statistically compared against the all-outlet consumer network panel (Panel) data in order to identify, quantify, and correct for any non-channel-, non-outlet-specific errors (or biases) in the Panel data. Identification and quantification of a "private label" bias in the panel data may be evident across products and channels. After being tested for statistical significance, this bias can be corrected for, and, thus, removed in volumetric reporting. This can be repeated for other product attributes, as available. This may be repeated at the Mass-x level to quantify any mass-channel-specific (but non-outlet-specific) errors. A key element of this competitive fusion step is the methodology developed to identify and process unusual observations ("outliers"). This may be done prior to the competitive fusion process (input-filtering) and/or after the competitive fusion process (output-filtering). The net result of these competitive fusion steps may be better volumetric alignment between bias-corrected panel and POS data.  (See also Paragraph Numbers [0430] and [1291]-[1292])).
store the bias characterization score in the non-volatile data storage device (Paragraph Number [1543] teaches an analytic data set in a partition may be stored within a partitioned database, where the partition may be associated with a data characteristic of the analytic data set).
a data valuation engine comprising a third plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the third plurality of programming instructions, when operating on the processor, cause the computing device to (Paragraph Number [1802] teaches the hardware may include a general-purpose computer and/or dedicated computing device. The processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device, along with internal and/or external memory. It will further be appreciated that one or more of the processes may be realized as computer executable code created using a structured programming language such as C, an object oriented programming language such as C++, or any other high-level or low-level programming language (including assembly languages, hardware description languages, and database programming languages and technologies) that may be stored, compiled or interpreted to run on one of the above devices, as well as heterogeneous combinations of processors, processor architectures, or combinations of different hardware and software).
score the second data set based on a plurality of scoring metrics, one of which is the bias characterization score (Paragraph Number [1525] teaches a competitive fusion step POS data are statistically compared against the all-outlet consumer network panel (Panel) data in order to identify, quantify, and correct for any non-channel-, non-outlet-specific errors (or biases) in the Panel data. Identification and quantification of a "private label" bias in the panel data may be evident across products and channels. After being tested for statistical significance, this bias can be corrected for, and, thus, removed in volumetric reporting. This can be repeated for other product attributes, as available. This may be repeated at the Mass-x level to quantify any mass-channel-specific (but non-outlet-specific) errors. Paragraph Number [1535] teaches in the event that a data source provides a household-level match, its estimate may be blended directly with the initial estimate, using for example, an inverse-variance-weighted approach. Should a household-level match not be available, the initial and new estimates may be competitively fused along an aggregate of the consumer/household, venue, product, or time dimension with the subsequent disaggregation of the results via imputation along household attributes and clusters, where complementary fusion may be used to fill in "voids" in the data framework. This fusion approach is iterated across data sources at the appropriate levels of aggregation, in effect creating increasingly accurate estimates at the household level. Household-level results may be aggregated and competed against measures that are available only at aggregate levels, e.g., store point-of-sale data).
create and store a data set value score as a weighted combination of the scores of the plurality of scoring metrics (Paragraph Number [1525] teaches a competitive fusion step POS data are statistically compared against the all-outlet consumer network panel (Panel) data in order to identify, quantify, and correct for any non-channel-, non-outlet-specific errors (or biases) in the Panel data. Identification and quantification of a "private label" bias in the panel data may be evident across products and channels. After being tested for statistical significance, this bias can be corrected for, and, thus, removed in volumetric reporting. This can be repeated for other product attributes, as available. This may be repeated at the Mass-x level to quantify any mass-channel-specific (but non-outlet-specific) errors. Paragraph Number [1535] teaches in the event that a data source provides a household-level match, its estimate may be blended directly with the initial estimate, using for example, an inverse-variance-weighted approach. Should a household-level match not be available, the initial and new estimates may be competitively fused along an aggregate of the consumer/household, venue, product, or time dimension with the subsequent disaggregation of the results via imputation along household attributes and clusters, where complementary fusion may be used to fill in "voids" in the data framework. This fusion approach is iterated across data sources at the appropriate levels of aggregation, in effect creating increasingly accurate estimates at the household level. Household-level results may be aggregated and competed against measures that are available only at aggregate levels, e.g., store point-of-sale data).
As per claim 6, claim 6 recites a method that is substantially similar to the method performed by the system found in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claims 2 and 7, Hunt teaches each of the limitations of claims 1 and 6 respectively.
In addition, Hunt teaches:
wherein the value score is used as a pricing schedule for data set monetization (Paragraph Number [0529] teaches pricing loyalty analytic solutions may include a price tracker addressing how a price changes over time, price comparer addressing how an item's price compares to key competitors, price cliff analysis addressing what absolute price points drive substantial volume increases or decreases for an item, price gap analysis addressing how an item relative price influences volume, or some other type of pricing analysis. Paragraph Number [0695] teaches a model structure for solving market performance may be combined with a total market by region geography dimension, a products by brand dimension, feature only casual member dimension, category, parent, and vendor attribute dimensions, pricing measures dimension, a relative time dimension, and the like. Paragraph Number [1224] teaches the analytic platform may provide on-demand pricing insights solution. The on-demand pricing insights solution may provide instant analysis for any/all products on demand including sales and marketing access to store-level price and compliance in minutes, integrated analysis, finding the stores where you need to act and valuable pricing applications with trade promotions and new products).
As per claims 3 and 8, Hunt teaches each of the limitations of claims 1 and 6 respectively.
In addition, Hunt teaches:
wherein the bias characterization auditor further receives a bias audit claim containing an audited data set and performs the bias characterization analysis on the audited data set to create a bias characterization score for the audited data set. (Paragraph Number [0516] teaches incremental quality audit and assurance may ensure implementation of the specifications and requirements of the sales performance facility. In an embodiment, the sales performance facility may be associated with a user manual. The user manual may be a standard baseline user guide that describes the business process, workflow, use cases, and the like. The sales performance facility may be associated with an implementation guide. The implementation guide may include standard templates for timeline, project plan, configuration of the facility for a client, and the like. The sales performance facility may be associated with documentation of facility specific dimensions and measures including calculations used. Paragraph Number [1210] teaches the unified reporting and solution framework may provide integrated panel, scan and audit on one system for rapid analysis. Paragraph Number [1223] teaches the analytic platform may provide total store insight solution. The total store insight solution may provide custom audit groups created and analyzed `on-the-fly`, new measures and comparisons can be added in seconds without the need to re-run and increased automation and access to more users).
As per claims 4 and 9, Hunt teaches each of the limitations of claims 1 and 6 respectively.
In addition, Hunt teaches:
wherein the second data set consists of: partial data, statistical characteristic data, synthetic data, a model characterizing synthetic data, or tokenized data. (Paragraph Number [0284] teaches the master node may pass a thread to all nodes as part of a Query One. The first node may retrieve Store One data, and may add up a partial result and creates a data tuple that it communicates back to the listener for that slave node. The Second Node may do the same thing and communicate with its listener. Nodes with only Store Two (as opposed to Store One data) may do nothing. At the master node, the collator may add up the results from the two relevant listeners' results. Next, through socket communication, it may communicate the result through ODBC communication to the client. After that is accomplished, the collator thread and worker threads that performed the retrieval may be omitted. In embodiments, these transient threads may be associated with and used for a particular query).
As per claims 5 and 10, Hunt teaches each of the limitations of claims 1 and 6 respectively.
In addition, Hunt teaches:
further comprising a data translator comprising a fourth plurality of programming instructions stored in the memory and operating on the processor which cause the computing device to translate a data set into one or more optional data representations while maintaining links to the original source or sources of data (Paragraph Number [0142] teaches the analytic server 134 may perform a wide range of calculations and data manipulation steps necessary to apply models, such as mathematical and economic models, to sets of data, including fact data, dimension data, and metadata. Paragraph Number [0496] teaches manufacturers may submit data in a standard data format that may be transformed by the analytic platform 100 week keys as part of the analytic platform 100 data load process. The analytic platform 100 may maintain mapping of master data keys from each manufacturer versus the standard analytic platform 100 dictionary keys. In addition to mapping keys, the data may also include unit of measurement conversion factors for each item UPC. A plurality of manufacturer stock keeping units ("SKUs") may be mapped to analytic platform 100 UPC's since the manufacturer may have several revisions for each SKU. A manufacturer may use different SKUs for shipments of the same product (UPC) to different customers and/or markets).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624